DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a NON-FINAL REJECTION in response to applicant’s claim amendments and arguments filed August 18, 2022.  Claims 11, 12, and 15-17 are currently amended.  Claims 21-33 were previously canceled from consideration.  Claims 1-20 are pending review in this correspondence.

Terminal Disclaimer
The terminal disclaimer filed on August 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,679,747, 10, 007,760, and 9,341,614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 	Rejection of claims 11, 12, and 15-17 under 35 U.S.C. 112(b) for being indefinite is maintained in view of applicant’s claim amendments.
	Rejection of claims 1-3 and 18 as being anticipated by Allen, III (USP 4,731,726) is withdrawn in view of applicant’s arguments.
	Rejection of claims 1, 2, 4, 6-10, 14, 18, and 20 as being unpatentable over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1) is withdrawn in view of applicant’s arguments.
Rejection of claim 3 as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Allen (USP 4,731,726) is withdrawn in view of applicant’s arguments.
Rejection of claim 5 as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Rankers (US 2008/0300572 A1) is withdrawn in view of applicant’s arguments.
Rejection of claims 13 and 19 as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Keiser (USP 5,053,199) is withdrawn in view of applicant’s arguments.
Rejection of claims 11, 12, and 15-17 as being anticipated by, or, in the alternative, under 35 U.S.C. 103(a) as obvious over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1) is withdrawn in view of applicant’s arguments with regard to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of a “computer-readable memory” can encompass non-statutory transitory forms of signal transmission such as propagating electrical or electromagnetic signal per se (MPEP § 2106.03). The examiner suggests to instead use the language of --non-transitory computer readable medium--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain language that was not previously utilized and is not found in the specification.  Specifically, applicant has incorporated the following language:  a) “requires minimal explanation” (claim 11) and b) “…perform the primary operation of the apparatus with little to no guidance…” (claims 15-17).  There is no utilization of these terms in the specification; additionally, there is no discussion in the specification of what features of the device would allow a user to become essentially instantly proficient in use of said device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has incorporated terminology (“requires minimal explanation” (claim 11) and “…perform the primary operation of the apparatus with little to no guidance…” (claims 15-17)) that does not clearly depict what specific feature(s) of the claimed apparatus will allow for the claimed mastery of said apparatus.  It is unclear what specifically makes the device “simple to use” or essentially instantly proficient in the use of said device.  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Interpretation
With respect to claim 1, applicant should note the following:
With regard to the clause pertaining to the display screen section, the current recitation is drawn to an intended use of the display.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, as long as a display in the prior art has the positively recited elements pertaining to the display, then that prior art would quality to read upon the intended use recitations.  Suggestions that would impart patentable weight to this embodiment might include language such as “a display screen operatively connected to the processor and the processor is programmed to cause the display 
 With regard to the clause pertaining to the recommended insulin dose display screen section, the current recitation is drawn to an intended use of the display.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, as long as a display in the prior art has the positively recited elements pertaining to the display, then that prior art would quality to read upon the intended use recitations.  Suggestions that would impart patentable weight to this embodiment might include language such as “the processor is further programmed to cause the display screen 
With regard to the clause pertaining to the plurality of buttons (e), the current recitation is drawn to an intended use of the buttons.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, as long as the buttons in the prior art have the positively recited elements pertaining to the plurality of buttons, then that prior art would quality to read upon the intended use recitations.  Suggestions that would impart patentable weight to this embodiment might include language such as “a plurality of buttons that may be user-activated operatively connected to the processor, the plurality of buttons including a first button, a second button and a third button, and the processor is further programmed  when the first button is pressed, and  when the second and third buttons are pressed….”
Applicant has included the phrase “may be” in line 14 of claim 1.  Applicant should note that this term implies that the buttons being user-activated is an option feature.  Applicant should consider language that more positively defines how the buttons are activated (i.e. “a plurality of buttons that are user-activated).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Allen, III (USP 4731726).
 	With respect to claim 1 and 18, Allen discloses a monitor system for measuring blood glucose values comprising:
	A test strip port (14) for receiving a test strip;
	At least a first computer-readable memory (152 and/or 150) (See Col. 4, lines 51-63);
	A processor (150) operatively connected to the at least first computer-readable memory (See Col. 4, lines 51-63);
	A display screen (10) operatively connected to the processor so as to successively display information displays corresponding to at least the following:
	(i) a patient’s current blood glucose level measurement as determined from a sample of the patient’s blood provided on a test strip (See Col. 7, line 60-Col. 8, line 4);
	(ii) an event associated with the said current blood glucose level measurement (See Col. 8, line 37-Col. 10, line 48);
	(iii) a recommended insulin dose (See Col. 16, line 35 – Col. 19, line 22); and
	The display screen further operative to continuously display indicia corresponding to each of the said successive information displays;
a) a plurality of buttons that may be user-activated operatively connected to the processor, the plurality of buttons including a first button operative to enable a user to selectively cycle through the successive information displays on the display screen, and second and third buttons operative to enable a user to selectively alter the information displayed in one or more of the successive information displays on the display screen; and wherein the continuously displayed indicia corresponding to each of the successive information displays are positioned on the display screen in an alignment with the position of the first button, and the successively displayed information is positioned on the display screen in an alignment with the second and third buttons, or b) at least one button that may be user-activated operatively connected to the processor, the at least one button operative to enable a user to selectively cycle through the successive information displays on the display screen (See Fig. 1 and Col. 3, line 64- Col. 4, line 34).
	With respect to claim 2, Allen discloses the device of claim 1 wherein the display screen operatively connected to the processor so as to successively display information displays corresponding to a patient's current blood glucose level measurement as determined from a sample of the patient's blood provided on a test strip, an event associated with the said currently blood glucose measurement level, an estimate for the number of carbohydrates associated with the said event, and a recommended insulin dose (See Col. 15, lines 10-25, See Col. 7, line 60-Col. 8, line 4, See Col. 8, line 37-Col. 10, line 48, See Col. 16, line 35 – Col. 19, line 22).
	With respect to claim 3 Allen teaches a glucose monitor system provides a series of timed alarms to signal the patient that various operations must be performed.  Upon timeout of the timed interval, the device triggers a prescribed software routine to give the patient the necessary prompts (See Col. 6, lines 13-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, 6-10, 14, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1).
With respect to claim claims 1 and 18 Drucker discloses a measurement module for glucose testing comprising:
	A test strip port (6) for receiving a test strip (See Para. 0076 and Fig. 1);
	At least a first computer-readable memory (64) (See Para. 0088 and Fig. 5);
	A processor (56) operatively connected to the at least first computer-readable memory (See Para. 0087 and Fig. 4);
	A display screen (See Para. 0075) operatively connected to the processor so as to successively display information displays corresponding to at least the following:
	i) a patient’s current blood glucose level measurement as determined from a sample of the patient’s blood provided on a test strip (See Para. 0076);
	ii) an event associated with the said currently blood glucose level measurement (See Paras. 0118 and 0129); and
	iii) a recommended insulin dose (See Para. 0123) and
the display screen further operative to continuously display indicia corresponding to each of the said successive information displays (See Para. 0124).
Drucker fails to disclose the inclusion of a) a plurality of buttons that may be user-activated operatively connected to the processor, the plurality of buttons including a first button operative to enable a user to selectively cycle through the successive information displays on the display screen, and second and third buttons operative to enable a user to selectively alter the information displayed in one or more of the successive information displays on the display screen; and wherein the continuously displayed indicia corresponding to each of the successive information displays are positioned on the display screen in an alignment with the position of the first button, and the successively displayed information is positioned on the display screen in an alignment with the second and third buttons, or b) at least one button that may be user-activated operatively connected to the processor, the at least one button operative to enable a user to selectively cycle through the successive information displays on the display screen.
Kirchhevel teaches a button layout for a testing instrument, wherein the device (10) has buttons (96) that are part of a button set (98) which includes a memory button (502), a scroll button (512), a set-up button (504), and a select button (514) (See Paras. 0058-0063).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the button(s) of Kirchhevel into the device of Drucker such that a user can access and cycle through information collected on the meter.  Although neither Kirchhevel or Drucker discuss the configuration of the buttons on the meter, such that they are longitudinally aligned with corresponding information on the display, it would have been obvious to align the buttons with the information that they correspond to such that a user is enabled to more easily use the test instrument and manipulate data as needed.
With respect to claim 2, Drucker discloses the device of claim 1 wherein the display screen operatively connected to the processor so as to successively display information displays corresponding to a patient's current blood glucose level measurement as determined from a sample of the patient's blood provided on a test strip, an event associated with the said currently blood glucose measurement level, an estimate for the number of carbohydrates associated with the said event, and a recommended insulin dose (See Paras. 0076, 0118, 0121-0123, and 0129).
With respect to claim 4, the combination of Drucker and Kirchhevel disclose the device of claim 1 wherein the apparatus is programmed to enable a user to selectively override the recommended insulin dose displayed on the display screen using one or more of the plurality of buttons (See Para. 0122 of Drucker).
With respect to claim 6 Drucker discloses the device of claim 1 wherein the estimation of the number of carbohydrates associated with said event is a measurement of the number of carbohydrates (See Para. 0122).
With respect to claim 7, the combination of Drucker and Kirchhevel teach that the plurality of user-actuated buttons operatively connected to the processor are positioned adjacent the display screen (See Fig. 5 of Kirchhevel).
With respect to claim 8, Kirchhevel teaches a button layout for a testing instrument, wherein the device (10) has buttons (96) that are part of a button set (98) which includes a memory button (502), a scroll button (512), a set-up button (504), and a select button (514) (See Paras. 0058-0063).  Although neither Kirchhevel or Drucker discuss the specific configuration of the buttons on the meter, such that they are longitudinally aligned with corresponding information on the display, it would have been obvious to align the buttons with the information that they correspond to such that a user is enabled to more easily use the test instrument and manipulate data as needed.
With respect to claims 9 and 10, the combination of Drucker and Kirchhevel fails to teach that the continuously displayed indicia corresponding to each of the successive information displays are positioned on the display screen in an alignment with the position of the first button, and the successively displayed information is positioned on the display screen in a longitudinal alignment with the second and third buttons.  However, it would have been obvious to align the buttons with the information that they correspond to such that a user is enabled to more easily use the test instrument and manipulate data as needed.
With respect to claim 14, Drucker discloses that the test meter has a display (10) that is preferably configured to function with touchscreen software and electronics (135) (See Para. 0117).
With respect to claim 20 Drucker discloses that the test meter has a display (10) that is preferably configured to function with touchscreen software and electronics (135) (See Para. 0117).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Allen (USP 4731726, provided in the IDS).
Refer above for the combined teachings of Drucker and Kirchhevel.
The combination of Drucker and Kirchhevel fails to disclose that when the first button is not user-actuated within a predetermined period of time, the displace on the display screen automatically succeeds the display of the information display corresponding to a patient’s current blood glucose level measurement.
Allen teaches a glucose monitor system the provides a series of timed alarms to signal the patient that various operations must be performed.  Upon timeout of the timed interval, the device triggers a prescribed software routine to give the patient the necessary prompts (See Col. 6, lines 13-27).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the timer of Allen into the combined device of Drucker and Kirchhevel such that a user is prompted to perform necessary operations related to blood glucose measurement.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Rankers (US 2008/0300572 A1).
Refer above for the combined teachings of Drucker and Kirchhevel.
The combination of Drucker and Kirchhevel fails to teach that the apparatus comprises a labeling area on which personalized identifying indicia may be provided.
Rankers teaches a monitor device for a fluid infusion system, wherein the monitor screen (232) has an icon bar (244) that may include the name or initials of the user (246) (See Fig. 8 and Para. 0097).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the combined device of Drucker and Kirchhevel with the personal labeling function of the device of Rankers such that, in a situation where there may be multiple meters, a user is able to decipher which belongs to a particular individual.

Claims 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drucker (US 2005/0277164 A1) and Kirchhevel (US 2004/0048394 A1) in view of Keiser (USP 5053199).
	Refer above for the combined teachings of Drucker and Kirchhevel.
With respect to claim 13 the combination of Drucker and Kirchhevel fails to teach that the display screen is divided into two distinct sections including a navigation bar section and a dynamic content section.
Keiser teaches a test meter that includes a display screen that is configured to display data in a variety of ways.  The screen has a plurality of submenus that allow for navigation of the various display screens for tutorials, scripts, and gathered data, and the screen has the ability to display more than one set of data at a given time (See Fig. 2 and Paras. 0119-0123).
It would have been obvious to one of ordinary skill in the art to incorporate the multi-function screen of Kaiser into the combined device of Drucker and Kirchhevel such that a user can view desired data while searching for other applications.
With respect to claim 19, the combination of Drucker and Kirchhevel fails to teach that the button used to cycle through information displayed on the screen is a single button.
	Keiser teaches a test meter that includes a display and "one or more buttons (28) which control the operation of the meter" (See Col. 2, lines 54-57).
	It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the single button configuration of the device of Keiser with the combined device of Drucker and Kirchhevel to simplify the layout and subsequent use of the device.

Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Drucker (US 2005/0277164 A1) in view of Kirchhevel (US 2004/0048394 A1).
Refer above for the combined teachings of Drucker and Kirchhevel.
Neither Drucker or Kirchhevel specifically state that a) the configuration of the arrangement of the buttons requires minimal explanation to a user for use of the device, b) visual alignment between the buttons and information displayed on the screen results in a simple to use apparatus, or c) that the apparatus enables a high percentage of users (70-95%) to perform the primary operation of the apparatus with little to no guidance after 1-3 uses.  However, it is being asserted that the combined device would be simple to use and the configuration of the keypad and how it corresponds to information displayed on the screen would require minimal to no explanation to a user, and thus, would enable a vast majority of users to perform the primary operation of the apparatus after 1-3 test uses.  However, if this is determined not to be the case, then it would have been obvious to one of ordinary skill in the art to configure the apparatus to be simple to use and to enable performance of it’s primary operation such that a user is able to keep up with their daily tests and accumulate accurate data for long-term maintenance of their disease.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Applicant generally argues that neither Allen or the combination of Drucker and Kirchevel discloses or fairly teaches a device that comprises a processor configured to cause the successive display of the information where the display screen continuously displays the indicia at the same time, or a plurality of buttons that enable a user to selectively cycle through the information displays on the display screen.  However, applicant is drawn to review the claim interpretation section above, specifically with regard to the incorporation of language that more definitively correlates how the processor is configured to direct the display and buttons with the language that currently reads as intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 30, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796